

115 S2902 IS: Better Data Sharing to Combat the Opioid Crisis Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2902IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Cassidy (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to facilitate Medicaid access to State prescription
 drug monitoring programs, and for other purposes.1.Short titleThis Act may be cited as the Better Data Sharing to Combat the Opioid Crisis Act.2.Facilitating Medicaid access to State prescription drug monitoring
 programs(a)In generalSection 1903(m) of the Social Security Act (42 U.S.C. 1396b(m)) is amended by adding at the end the following new paragraph:(7)(A)The State agency administering the State plan under this title may have reasonable access, as determined by the State, to 1 or more prescription drug monitoring program databases administered or accessed by the State to the extent the State agency is permitted to access such databases under State law.(B)Such State agency may facilitate reasonable access, as determined by the State, to 1 or more prescription drug monitoring program databases administered or accessed by the State, to same extent that the State agency is permitted under State law to access such databases, for—(i)any provider enrolled under the State plan to provide services to Medicaid beneficiaries; and(ii)any managed care entity (as defined under section 1932(a)(1)(B)) that has a contract with the State under this subsection or under section 1905(t)(3).(C)Such State agency may share information in such databases, to the same extent that the State agency is permitted under State law to share information in such databases, with—(i)any provider enrolled under the State plan to provide services to Medicaid beneficiaries; and(ii)any managed care entity (as defined under section 1932(a)(1)(B)) that has a contract with the State under this subsection or under section 1905(t)(3)..(b)Security and privacyAll applicable State and Federal security and privacy protections and laws shall apply to any State agency, individual, or entity accessing 1 or more prescription drug monitoring program databases or obtaining information in such databases in accordance with section 1903(m)(7) of the Social Security Act (42 U.S.C. 1396b(m)(7)) (as added by subsection (a)).(c)Effective dateThe amendment made by subsection (a) shall take effect on the date of enactment of this Act.